Ostrander, J.
(dissenting). The trial court advised the jury:
“You will readily see it all gets down to the question of whether Voorhees at the time he paid this money over was acting as a free moral agent. Did he have his will power and exercise it there? It is not sufficient for him to show to you that the threats were made; that alone is not enough. It is not enough for him to show that the threats were made and that he had some fear of arrest or some fears that the government would take some proceedings against him or investigate further. That is not sufficient. But in order to recover here, he must show to you that these threats that were made in behalf of Nelson, if they were made in behalf of him as the plaintiff claims, had such an influence upon him and over him and upon his mind as to so put him in fear of the results of what might happen if he didn’t pay, as to take away his will power and impelled him to pay any way, against his wishes.
“In considering whether he was so under duress and so in fear and compelled to pay, considering whether he did act as a free moral agent or not, you should consider all that had come to the knowledge of Voorhees. You will remember that there was some testimony of Sharrar having been told by Smith, if I remember correctly, something about this transaction, and that Sharrar testifies- that he communicated that to Voorhees. You have a right to consider that, if you find it to be true, even though that didn’t come directly from Nelson, as determining the condition of Mr. Voorhees’ mind. How much was he worked up about the matter? And I think it is practically conceded by everybody that he was somewhat excited. The question is what was his condition of mind. How much was he put in fear, to what extent, at the time the *695transaction was finally closed up ? If it was to the extent that he could not resist, his will power was overcome by reason of the fear, then the money was- involuntarily paid and he may recover it back. Otherwise he cannot do so.”
This, I think, is a fair statement of the applicable law. Lewis v. Doyle, 182 Mich. 141 (148 N. W. 407); Nelson v. Leszczynski-Clark Co., 177 Mich. 517 (143 N. W. 606); Clement v. Mercantile Co., 172 Mich. 243 (137 N. W. 657); Cribbs v. Sowle, 87 Mich. 340 (49 N. W. 587, 24 Am. St. Rep. 166); Koons v. Vauconsant, 129 Mich. 260 (88 N. W. 630, 95 Am. St. Rep. 438). There was, in. my opinion, abundant testimony to sustain a verdict for plaintiff under the charge of the court.
It is clear, and the jury was advised, that defendant Nelson had no claim against plaintiff which he could have enforced. Plaintiff denies that he ever had any of the money which Nelson lost at Council Bluffs. But Nelson demanded and received from plaintiff $2,-278.50, and he signed the receipt and promise set out in the opinion of'Mr. Justice Brooke. As computed by Nelson, this is the sum of all the money he lost at Council Bluffs, interest upon it, and his expenses. How did Nelson contrive to secure this money? The testimony for plaintiff, if believed, proves beyond question that it was secured by means calculated most certainly to work upon the mind of plaintiff, to induce fear, to cause him at any sacrifice to save himself from represented, threatened, danger, not necessarily of conviction for a crime committed, but of arrest, examination, and perhaps trial for an alleged offense. It is true that Nelson made no threats and said to plaintiff that if he had none of his, Nelson’s, money he did not want a dollar. But of what avail was this when by his actions and those of his agents he was also saying,
*696“I do not believe your denials, I believe you guilty and I want the money.”
Smith himself testifies that he had an arrangement with Nelson by the terms of which he was to receive one-half of whatever sum Nelson recovered or received. He has since begun suit against Nelson to recover it. Hooper, also active in the matter, was paid more than $500 by Nelson for his good offices. Very adroitly, the danger in which he stood was represented to plaintiff and to his partner. Plaintiff was not beaten into insensibility with a club, nor confronted with handcuffs or a warrant for his arrest. Probably defendant Nelson and his agents would say that plaintiff’s conscience was made particularly active. A fair interpretation of the testimony is that the psychological effect of the suggestions adroitly made to plaintiff was the effect hoped for,, producing what Nelson and his agents profited by.
Nor do I agree with the conclusion that the courts are closed to plaintiff even if the money was procured by duress. His demand in this suit is not from consequences of his own illegal or fraudulent acts. It is for money secured from him by intimidation and coercion. Men “such as the plaintiff” are not without redress against those who, using their knowledge of some escapade, succeed in extorting money from them. If this were not so, then reprisals might go on for an indefinite period with safety to the one who best succeeded in creating terror.
Properly enough, in the view he has taken, my Brother Brooke does not state or discuss numerous points raised by appellant. There are 62 assignments of error. Many of them are answered when it is determined that there was, or was not, a question of fact for the jury. Others are based upon the notion that because plaintiff preserved the receipt given to him *697by Nelson, when he paid Nelson the money, and claimed in his testimony to have relied upon that and other papers for any protection they might afford him, from criminal prosecution among other things, that the court ought to have charged the jury as follows:
“11. If plaintiff’s understanding when he paid the money in question was that he had done something in connection with the Council Bluffs transaction that would or might be investigated by the criminal authorities or that he would or might be prosecuted thereon, and he paid the money, gave the note and took the receipt for his protection against such course, then he cannot recover.”
I find no testimony tending to prove that plaintiff paid the money to compound a felony. Undoubtedly, his testimony supports the conclusion that he believed that by paying the money an investigation of his conduct (and Nelson’s) at Council Bluffs might be, or would be, prevented. No such prosecution was even threatened. It was the imagination of plaintiff, .stimulated by the statements and actions, principally of Smith and Hooper, and the demand of Nelson, which pictured the possible fate of himself, innocent or guilty, if what was represented as probable became actual. Believing the testimony of and for plaintiff, no one can reasonably conclude that he voluntarily paid the money to Nelson.
Some reliance is placed by appellant upon the fact that a considerable length of time elapsed between the payment of the money and the bringing of this action, during which the Federal statute of limitations operated in plaintiff’s favor. The fact is material as affecting the estimate the jury should give to plaintiff’s testimony in determining whether he paid the money under duress. But if the money was paid by duress, there is no statute of limitations which may be successfully pleaded by defendant.
*698Error is assigned upon rulings admitting and rejecting testimony. Conspiracy of defendants is alleged in the declaration, and considerable latitude was properly allowed in receiving testimony which it was claimed tended to prove, or disprove, concerted action. Whether the court was right in holding there was not sufficient testimony upon the subject of conspiracy to take the case to the jury is a question not presented upon this appeal. An examination of the exceptions relied upon has satisfied me that no prejudice could have resulted to appellant.
Satisfied there was no reversible error committed, I think the judgment should be affirmed.
Stone, C. J., concurred with Ostrander, J.
Bird, J., did not sit.
The late Justice McAlvay, to whom this case was assigned, took no part in this decision.